DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to a chip.
Group II, claim(s) 8-9, drawn to a method
Group III, claim(s) 10-11, drawn to a system
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I , II and III lack unity of invention because even though the inventions of these groups require the technical features of  an analysis chip  of Claim 1, this 
Regarding Claim 1, West teaches an analysis chip [Para 0140, 0203, 0250, 0263, Fig. 10A] for determining an efficient anticancer drug or anticancer drug combination efficient [Para 0192, ‘captured cells may be challenged by exposure to a reagent ( e.g., drug, test agent, inhibitor, etc.) ; Para 0229 ‘and the cell response detected’] for cancer cells [Para 0048, 0273, ‘cancer or cancer stem cell of various kinds, a leukemia or lymphoma cell, or a hybridoma’]. The limitation “determining an efficient anticancer drug or anticancer drug combination efficient for cancer cells “is interpreted as a method of intended use given patentable weight to the extent of effecting system of the invention to facilitate the exposure of cells to drug agents [Para 0049-0050] for the captured cells to be challenged by exposure to a drug reagent, to assess the response of the cell or cell combination to the agent(s) and/or to provide reagents for assay of cell activity and the like [Para 0229]. This microfluidic technology allows for the identification of drug targets [Para 0233]. Please see MPEP 2114(II) for further details, the analysis chip comprising: 
a chamber [Abstract, ‘segment’; Para 0054, ‘cell holding chamber’; Para 0084, ‘chamber’] which is a unit for analyzing single cancer cells [Abstract, ‘characteristic of one or more captured cells is determined’]; and 
a plurality of valves [Para 0080, ‘valves in the other input channels’; Fig. 5, refs. 102, 104, 106] configured to regulate a fluid to be injected into the chamber [Para 0154, ‘Valves" are used to restrict movement of cells and/ or movement of fluid (air or liquid) through a channel’]. The limitation “configured to regulate a fluid to be injected into the chamber” is interpreted as a method of intended use given patentable weight to the extent of effecting the input valves configured and arranged to control the input channels such that fluid in any one of the input channels may flow independently of fluid in the other input channels; [Para 0089], where the segment, a flow channel and a multiplexor channel are in fluidic relationship [Para 0135, Fig. 5]. Please see MPEP 2114(II) for further details, 
wherein the chamber [Para 0054, ‘cell holding chamber’; Claim 48] comprises: 
a channel [ Para 0246, ‘the main input or, alternatively, through an auxiliary channel (not shown)] through which a fluid [Para 0246, ‘lysis fluid’; Para 0062, ‘wherein the reagent channel is connected to a supply of a fluid that lyses cells upon delivery of the fluid into the chamber’] including an anticancer drug [Para 0060, ‘the chamber or the input channel is connected to a reagent channel configured for supplying a fluid comprising one or more reagents for maintaining or treating cells in the chamber’; Para 0192, ‘captured cells may be challenged by exposure to a reagent ( e.g., drug, test agent, inhibitor, etc.) and the cell response detected ];   and a cell lysis buffer flows [Para 0246, ‘lysis solution can be introduced through the main input or, alternatively, through an auxiliary channel (not shown)’]; 
a cell sorting part [Para 0284, ‘sorting regions’]  configured to focus cancer cells flowing along the channel. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the sorting regions [Para 0284, ‘for separating and sorting individual cells (or cellular units) from the cell population [Claim 115, Para 0121, 0124, 0181], where the use of a partitioning channel in a microfluidic device as heretofore described in the processing of a cell population [ Claim 111, Para 0159]. Please see MPEP 2114(II) for further details.
 a cell capturing part [ Para 0145, ‘a plurality of contiguous segments, thereby capturing at least one cell in at least one segment’; Para 0182,] configured to capture the cancer cells focused by the cell storing part [ Para 0165,’ stored in a reservoir that is permanently or reversibly in fluid communication with the partitioning channel’]. This limitation “ configured to capture the cancer cells focused by the cell storing part” is interpreted as a method of intended use given patentable weight to the extent of effecting the one of more segments in comprising a single captured cell or single captured cell unit [ Para 0145] to be fluidly connected to the partition channels, fluidly connected to the input channels[ Para 0095], where the segment, a flow channel and a multiplexor channel are in fluidic relationship [Para 0135, Fig. 5] and fluid flow is enabled [Para 0135, Fig. 5]. Please see MPEP 2114(II) for further details.; and 
an antibody [ Para 0271, Claim 123]  array [ Para 0204, 0281] configured to capture proteins [ Para 0187, ‘Captured cells may be characterized by a combination of more than one characteristic, such as a combination of the presence or absence of a several extracellular antigens, or intracellular biomarkers including antigens (proteins), specific RNA or DNA sequences, or protein presence or activity’; Para 0223, ‘proteins such as fibronectin and/or collagen, or a protein mixture produced from a cell line’; Para 0246] secreted from the captured cancer cells [ Para 0187, 0223] . This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the antibody detectable labels [Para 0271] including microreactor platform [ Para 0203, 0281] to capture proteins such as fibronectin and/or collagen, or a protein mixture produced from a cell line, to be analyzed by optical means [ Para 0271]. Please see MPEP 2114(II) for further details.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797
/ROBERT J EOM/Primary Examiner, Art Unit 1797